Citation Nr: 1438858	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-14 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disability.

2. Entitlement to service connection for a neck disability.

3. Entitlement to service connection for a back disability.

4. Entitlement to service connection for a stroke, to include as secondary to hypertension.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In the September 2010 rating decision, the RO also denied claims of entitlement to an increased disability rating for interstitial cystitis, hypertension, nephrolithiasis, and impotence, service connection for a testicles condition, and entitlement to compensation under 38 U.S.C.A. § 1151 for a left wrist condition.  In September 2010, the Veteran submitted a notice of disagreement in which he expressed disagreement with all of the decisions in the September 2010 rating decision.  However, in a February 2011 written statement, the Veteran advised that he wished to withdraw his appeal regarding these specific issues.  Accordingly, the Veteran did not perfect an appeal of these claims, and they are not currently before the Board.

In his May 2011 substantive appeal, the Veteran requested a hearing before the Board.  However, in June 2011, the Veteran submitted a statement indicating he wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.

The Virtual VA paperless claims processing system contains VA treatment records from the Oklahoma City VA Medical Center (VAMC) dated June 2000 to June 2012, VA treatment records from the Durango Community Based Outpatient Clinic dated September 2006 to August 2010, and a May 2014 appellate brief.  Other documents are duplicative of the evidence of record, or not relevant to the issues currently before the Board.  The Veterans Benefits Management System does not contain any relevant documents.

The issues of entitlement to service connection for a neck disability, entitlement to service connection for a back disability, entitlement to service connection for a stroke, and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 1991 rating decision denied entitlement to service connection for a neck disability based on the determination that the evidence did not show recurrence or complications of the Veteran's neck complaints during the rest of the Veteran's service, and no residual neck disability indicated on the Veteran's discharge examination.  

2. The Veteran did not submit a notice of disagreement with the September 1991 rating decision.  No new and material evidence was received by VA within one year of the issuance of the September 1991 rating decision.

3. Unappealed rating decisions in November 1991 and August 1996 denied reopening the claim of entitlement to service connection for a neck disability based on the determination that no new and material evidence had been submitted.

4. The additional evidence presented since the RO decision in August 1996 relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a neck disability.



CONCLUSIONS OF LAW

1.  The September 1991 rating decision, which denied entitlement to service connection for a neck disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2013).

2. The November 1991 and August 1996 rating decisions, which denied the Veteran's requests to reopen his claim of entitlement to service connection for a neck disability, are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2013).

3. The additional evidence received since the August 1996 rating decision is new and material, and the claim of entitlement to service connection for a neck disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the last final rating decisions in August 1996, whereby the RO denied the Veteran's request to reopen his claim of service connection for a neck disability, the following evidence was of record.  In his July 1991 claim, the Veteran stated he wished to add a "severe neck injury" to his claim for service connection.  The Veteran's service treatment records included a November 1975 treatment note indicating that the Veteran complained of neck pain on the right side of his neck when he woke up, especially with rotation of his neck.  The examiner noted tenderness of the trapezius and neck muscles.  A treatment note from the next morning diagnosed acute torticollis.  The August 1976 separation examination report listed the Veteran's neck and spine as normal.  VA treatment records included a December 1983 treatment note in which a cervical strain was diagnosed after the Veteran injured his neck lifting a 500 pound toolbox, and a December 1983 x-ray showed no fractures or dislocations.  A follow-up examination five days later noted an essentially normal neck exam.  In May 1988, the Veteran complained of right-sided neck pain radiating to the right shoulder; an April 1989 x-ray of the cervical spine was normal.  An April 1991treatment note documented the Veteran's complaint of numbness and tingling in his extremities, with an assessment of rheumatism versus neuropathy; in May 1991, probable rheumatoid arthritis was diagnosed.  Private insurance forms showed the Veteran had received adjustments to his cervical spine between June 1988 and January 1989.  In a February 1996 statement, the Veteran stated he had muscle spasms in his neck which may be related to a recurring back injury since service.

The RO issued a rating decision in September 1991, denying the Veteran's claim of service connection for a neck disability.  In particular, the RO determined that there was no record of recurrence or complications of the Veteran's neck complaints during the rest of the Veteran's service, and no residual neck disability indicated on the Veteran's discharge examination.  The RO issued rating decision in November 1991 and August 1996, denying the Veteran's request to reopen his claim of service connection for a neck disability, determining that no new and material evidence had been received to reopen the claim.  The Veteran was notified of the September 1991, November 1991, and August 1996 rating decisions and of his appellate rights.  The Veteran did not submit a notice of disagreement with any of these rating decisions within a year of their issuance, and no additional evidence was received before the appeal periods expired.  As such, the September 1991, November 1991, and August 1996 rating decisions became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

The additional evidence presented since the last final denial in August 1996 includes a September 2006 VA cervical spine MRI report showing degenerative changes, a December 2008 VA treatment note in which the Veteran complains of chronic neck pain for the past 30 years, and a September 2009 VA pain clinic consultation note in which the Veteran reports he has had neck pain since 1974 or 1975 when he was carrying heavy nuclear weapons and their accessories, and in which the VA physician diagnoses multiple current neck disabilities.  A May 2010 statement from the Veteran contends he received more treatments for his neck during service which are not currently shown in the service treatment records associated with the claims file.  In February 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO) that he was attacked by a group of people in Cambodia during service, which was the onset of his neck injury, that he reinjured his neck during service when transporting nuclear weapons, and that he experienced neck pain throughout and since service.  These documents are new and material evidence because they were not of record at the time of the last final rating decision in August 1996, and indicate a recurrence or complications of the Veteran's neck complaints during service, and that his current neck disability may be related to injury in service.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a neck disability as it raises a reasonable possibility that the Veteran's current neck disability is related to his injury and complaints during service.  As noted previously, the "credibility" of this newly presented evidence is to be presumed for the purposes of determining whether sufficient evidence has been submitted to reopen the claim.

However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a neck disability is reopened, and to this extent only, the appeal is granted.


REMAND

In a May 2011 statement submitted with his substantive appeal, the Veteran contends that he was treated numerous times for his back disability between April 1973 and October 1974, but that he has never received copies of those service treatment records.  See also June 2011 Veteran statement.  At his February 2011 DRO hearing, the Veteran testified that he had back and neck pain during service in Southeast Asia, and was treated in a field hospital.  The service treatment records associated with the claims file include only one entry during this time period, in April 1974.  On remand, the AOJ should make reasonable efforts to ensure that all the Veteran's service treatment records are associated with the claims file.

In April 2011, the Veteran was afforded a VA examination of his spine.  The VA examiner noted the Veteran's complaints of back and neck pain getting progressively worse since service.  The April 2011 VA examiner opined that it was less likely than not that the Veteran's neck and low back pain were related to his treatment in service because of his normal separation examination, and the chronicity of the conditions was not established through documented treatment in service, or within a few years of separation from service.  However, the April 2011 VA examiner did not address the Veteran's contentions that he has experienced chronic neck and back pain since service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, an addendum opinion from the April 2011 VA examiner should be obtained to address the nature and etiology of the Veteran's neck and back disabilities.  

The Veteran contends that he suffered a stroke in 2002, and that his service-connected hypertension was a causative factor of the stroke.  See February 2011 DRO hearing testimony.  The June 2002 discharge summary from the Oklahoma City VAMC does not list a stroke on the discharge diagnoses, and states that an MRI did not reveal any evidence of an acute stroke.  However, the discharge summary stated that results of a Doppler of the Veteran's carotid arteries were pending at the time of dictation, and there are no other treatment records regarding the Veteran's hospitalization.  Further, in a May 2010 statement the Veteran referenced other VA treatment records regarding his possible hospitalization and stroke.  The claims file does not contain VA treatment records for the Veteran dated between August 2001 and September 2006 other than the June 2002 discharge summary.  Treatment records dated between September 1999 and August 2001 are only included as documents associated with the Veteran's application for Social Security Administration disability benefits.  On remand, the AOJ should obtain all of the Veteran's outstanding VA treatment records.

At the February 2011 DRO hearing, the Veteran testified that he had been referred to a private physician for the residuals of a stroke, and that she said the Veteran's service-connected hypertension was a risk factor for, or the cause of, the Veteran's stroke.  On remand, the AOJ should make reasonable efforts to obtain private treatment records regarding the Veteran's alleged stroke. 

As the Veteran's claim for TDIU is inextricably intertwined with the remanded claims of service connection, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain all of the Veteran's service treatment records, to include any missing records and hospital reports from the period of April 1973 to October 1974, and/or while the Veteran was deployed.  Efforts to obtain these records should be documented in the record.  All obtained records should be associated with the evidentiary record.

2. The AOJ should ask the Veteran to identify any private treatment related to his neck, back, and stroke.  The AOJ should undertake appropriate development to obtain all outstanding treatment records, to include records from the private physician the Veteran saw in 2002 or 2003 regarding residuals of a stroke.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

3. For items #1 and #2, the AOJ must perform all necessary follow-up indicated, including to contact the service department for assistance.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

4. The AOJ should obtain all outstanding VA treatment records, to include from VA treatment facilities in Colorado, New Mexico, and Oklahoma dated from April 1999 to May 2007, and specifically all treatment records from the Oklahoma VAMC in 2002 regarding the Veteran's alleged stroke.  All obtained records should be associated with the evidentiary record.

5. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the April 2011 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's neck and back disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's neck disability is related to or caused by the Veteran's service?  

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's back disability is related to or caused by the Veteran's service?  

For the purposes of the opinions being sought, the examiner should specifically address the Veteran's reports that he injured his neck and back more than once during service, he experienced neck and back pain during service and received treatment more than once, and that he has experienced neck and back pain continually since service, that it has gotten progressively worse, and that he has sought treatment since service.  The examiner should also note the Veteran's reports that private treatment records from the time period directly after his military service are unavailable.  See, e.g., June 2011 statement. 

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

6. The AOJ should conduct any other development deemed appropriate.

7. After the above development has been completed, readjudicate all of the Veteran's claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


